Citation Nr: 9915656	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to April 
1946, from November 1951 to September 1953, and from June 
1961 to January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a psychiatric disability.  He 
filed a timely notice of disagreement, initiating this 
appeal.  A personal hearing before a member of the Board was 
afforded the veteran in April 1999.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a psychiatric 
disability.  He testified at his April 1999 travel Board 
hearing that he was treated at Walter Reed Medical Center 
sometime in the 1970's.  The RO had previously sent an April 
1996 records request to Walter Reed Medical Center seeking 
the veteran's medical records, but the dates specified in 
that request include only 1994 onward.  This claim must be 
remanded so that a more complete search for the veteran's 
medical records may be conducted.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
including any records of treatment from 
Walter Reed Medical Center, for the 
period from 1970 onward.  A copy of the 
RO's record request should be associated 
with the claims folder, as well as any 
response from the medical center.  If no 
response is forthcoming, such should be 
noted in the record.  

2.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

